—Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered April 2, 1991, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
We have reviewed the record in this case and find that *765there are no nonfrivolous issues which can be raised on this appeal. Defense counsel’s request for leave to withdraw is therefore granted and the judgment is affirmed (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.